Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Liu WO 2015032280.
Liu teaches RN 1672689-76-7 

    PNG
    media_image1.png
    173
    339
    media_image1.png
    Greyscale

R1 = CN
R2 = H
Ar = 
    PNG
    media_image2.png
    20
    69
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    12
    69
    media_image3.png
    Greyscale

R3 = 
    PNG
    media_image4.png
    22
    113
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    17
    72
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    105
    159
    media_image6.png
    Greyscale

Wherein 
Y =  
    PNG
    media_image7.png
    19
    124
    media_image7.png
    Greyscale

    PNG
    media_image3.png
    12
    69
    media_image3.png
    Greyscale
 
p1 = 1 
p2 = 1 
m = 0 
(as insecticide) and therefore claims 1, 3-5 are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3-5 /are rejected under 35 U.S.C. 103 as being unpatentable over Liu WO 2015032280.
Liu teaches compounds falling under the scope of the instantly claimed formula I.  
Liu page 19, formula I-17, page 30 formula I-24, page 34 formula I-31 page 35 formula I-33, page 36 formula I-35, page formula I-41 are examples of generically disclosed compound formulae that overlap with the instant formula wherein Q is II-C.  
Liu teaching includes specific substituents R1 (see rejection 35 USC § 112b in this regard), 
cyano on page 26 formula I-20  

    PNG
    media_image8.png
    136
    345
    media_image8.png
    Greyscale


	
and 
thiocarbonyl, on page 25 formula I-19 

    PNG
    media_image9.png
    38
    222
    media_image9.png
    Greyscale

Li exemplified compound of formula I-33, 

    PNG
    media_image1.png
    173
    339
    media_image1.png
    Greyscale
 is anticipatory disclosure.  

just as the instant disclosure is limited with respect to the plethora of possibilities of compounds of formula I).  
	The differences, if any is in the substituents outside the core template of the claimed formula containing II-c and thus the invariable structural moiety is same.  
It is within the routine practice in the art to use substituents to decorate core, in variable structural moiety to arrive at alternate versions or optimized versions of known compounds. Li compounds are disclosed as pesticides. As such the claim limitations 4-5 are also within the purview of one of skill in the art.  Therefore nothing unobvious is seen in the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
          The expression “substituted” is employed in claims 1, 2 with no indication given as to what substituents really are on the compounds.  
          The claims are drawn to any substituent on a compound of the formula without limitation of the substituent and the behavior of these substances as alleged pesticidal agents.  No documentation that a structural feature essential, i.e., substituent for the claimed compounds utilities for controlling pests.  
	But in situation wherein these are defined as in Y of the claimed formulae, these include substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   
The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on 
The nature of the invention
        The nature of the invention is the preparation of the un-substituted compounds and all substituted compounds.
State of the Prior Art
         Substituents can have very different properties.  Substituents tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any substituents. Substituents often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.
          The written description is considered inadequate here in the specification.  Conception of the intended substituents should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all substituents in addition to the instant un-substituted compounds.

               The specification fails to describe any substituents.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.  The disclosure is insufficient to allow extrapolation of the limited examples of the elected compounds to enable the scope of the compounds of formula (I) and their substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”

            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant other forms are enabled by the instant application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



            The expression “substituted” in claims 1 2 3 is indefinite since it includes compounds not contemplated by applicants.  Further there is internal inconsistency in the claims in that some variables are defined with specific art recognized groups some are vague defined.  For example, variable R1 relates to specific functional group, while in R2 includes H, halogens and OH but also includes alkyl groups with undefined substituents.  While examples of substituents are found in the specification, examples are not explicit definitions. 

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of no statutory double patenting as being unpatentable over pending claim 1-5, 8-10 of copending Application No. 16098986 (reference application) further in view of Liu WO 2015032280. Although the 
More specifically the instant formula I encompasses compounds of formula II 
    PNG
    media_image10.png
    157
    291
    media_image10.png
    Greyscale
 of ‘986, compare for example when X2c is cyano. 
The difference is in the substituents, for example, corresponding to Y in II-a of instant formula.  As taught by Liu (see details of rejection under 35 USC § 103 and also rejection under 35 USC § 112b) substituents (for Ar of in above formula of ‘986) outside the core template can be varied optionally using routinely used substituents (for example as defined for Y) for retention of pesticidal activity.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625